                                            Case 3:20-cv-01933-SI Document 11 Filed 06/05/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KALVIN N. CRAVEN,                                   Case No. 20-cv-01933-SI
                                   8                    Petitioner,
                                                                                             ORDER PERMITTING SUPPLEMENT
                                   9             v.                                          TO HABEAS PETITION
                                  10     JIM ROBERTSON,                                      Re: Dkt. No. 10
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Kalven Craven filed this pro se action for writ of habeas corpus to challenge his state-court

                                  14   robbery conviction. The court determined that the habeas petition stated three cognizable claims,

                                  15   the first of which was a claim that Craven’s right to due process was violated by the erroneous

                                  16   admission of two cell phone videos. The court ordered respondent to show cause no later than July

                                  17   17, 2020 why the habeas petition should not be granted.

                                  18          Petitioner now moves to supplement his habeas petition with further argument in support of

                                  19   his claim that his right to due process was violated by the erroneous admission of two cell phone

                                  20   videos. Docket No. 10. The motion to supplement is GRANTED. Docket No. 10. The court will

                                  21   consider the supplemental argument when it rules upon the habeas petition. Because the supplement

                                  22   contains only further argument in support of an existing claim, there is no need to adjust the briefing

                                  23   schedule. Petitioner should put any further arguments in his traverse after he reads respondent’s

                                  24   answer to his petition.

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 5, 2020

                                  27                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
